Title: To George Washington from William Heath, 3 November 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Continental village, Nov. 3. 1781.
                  
                  The inclosed papers contain my latest advices from the northward.  The intelligence from that quarter has been very complicate and very uncertain.  As major-general lord Stirling is now on the spot, I hope the accounts in future will be more accurate.  Although there are no official or particular accounts from colonel Willet, yet from his situation when the last accounts were received from his quarter, and the number of prisoners he had sent in, it seems that he was in a good way.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
               